—Order unanimously affirmed with costs. Memorandum: The rolling treatments received by Claudia P, Egan (plaintiff) are not "other professional health services” under Insurance Law § 5102 (a) (1) (iv) because rolling is not a service licensed by the State of New York (see, 11 NYCRR 65.15 [o] [1] [vi]). Nevertheless, there is a question of fact whether the rolling treatments received by plaintiff were a necessary treatment to restore her health so that they may qualify as "rehabilitation” under Insurance Law § 5102 (a) (1) (ii) (see, Hernandez v Aetna Cas. & Sur. Co., 146 Misc 2d 938, 941). (Appeal from Order of Supreme Court, Monroe County, Cornelius, J.—No-Fault Benefits.) Present—Denman, P. J., Green, Balio, Wesley and Callahan, JJ.